Citation Nr: 1434198	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  12-20 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES


1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of lead poisoning.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1956.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2014.  At the hearing, the Veteran withdrew from his appeal claims of service connection for a heart disability and a prostate disorder.  Consequently, those issues will not be addressed below.

The claim of service connection for hearing loss is addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  The Veteran's tinnitus likely had its onset in service.

2.  The Veteran is already service connected for a left eye disability, described as acute glaucoma and iritis-chorio-retinitis.  He has not identified any additional symptoms or disability associated with lead poisoning.


CONCLUSIONS OF LAW

1.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Beyond what is already service connected, the Veteran does not have any residual of lead poisoning that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See December 2010 letter.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2014 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection -Tinnitus

Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 , 581 F.3d 1313 (Fed. Cir. 2009).

The symptoms of tinnitus are capable of lay observation.  Therefore, the Veteran's lay statements and testimony are sufficient to meet the current disability requirement.

Regarding in-service incurrence, the service treatment records do not contain a diagnosis of, or treatment for, hearing loss, nor are manifestations of hearing loss otherwise shown in service.  His September 1956 separation examination reflects bilaterally normal hearing (15/15) based on a whispered voice test.  However, the Veteran has reported military noise exposure due to exposure to jet engine noise as a refueling specialist.  His DD-214 shows a military occupational specialty (MOS) of petrol supply specialist, which is consistent with the Veteran's reports.  Thus, in-service noise exposure is conceded.

The Veteran testified that he first noticing trouble with his hearing about a year into working on the runways.  He further testified that his problems with tinnitus had continued since his service up to the present.  In addition to being competent to provide lay evidence regarding his current tinnitus, the Veteran is also competent to provide lay evidence concerning the onset and continuity of these symptoms, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to provide lay evidence of current tinnitus, an in-service onset of tinnitus, and continuing tinnitus since service.  Furthermore, the Board finds his lay evidence to that effect to be credible.  Accordingly, service connection for tinnitus is granted.

Service Connection - Lead Poisoning

The Veteran reported that he was exposed to lead over a period of time when he was in England during military service.  He reported undergoing treatment for this in Germany.  His lay statements and testimony show that the only symptoms he associates with this are left eye symptoms.  He is already service connected for a left eye disability, including acute glaucoma, iritis-chorio-retinitis, that causes loss of vision.  Indeed, that disability was the subject of an increased rating claim submitted with these claims for service connection, based on the same symptoms he identified as part of his lead poisoning claim.  The Veteran has not identified any additional symptoms.  Because the Veteran is already receiving compensation based on his left eye disability, the Board finds that no current disability is otherwise demonstrated. 

In the absence of evidence that the Veteran has current residuals of lead poisoning other than what is already service connected, there can be no award of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  When asked by his representative at the Board hearing, the Veteran did not report any additional symptoms, such as weakness in motor skills, instead reporting that he had arthritis of the back, which affected his posture.  He did not associate this with lead poisoning.  Consequently, service connection for residuals of lead poisoning is not warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for residuals of lead poisoning is denied.


REMAND

Service Connection - Hearing loss

In this case, the Veteran has reported hearing loss beginning in service.  Unlike tinnitus, a disability due to impaired hearing for VA purposes is not capable of lay assessment as it is predicated on specific puretone thresholds at certain auditory frequencies.  See 38 C.F.R. § 3.385.  As such, an examination is necessary to determine whether the Veteran's reported hearing loss is to a sufficient degree to qualify as a disability for VA purposes.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of any hearing loss.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.  Specifically, the examiner should address the following questions:

a.  Does the Veteran have hearing loss sufficient to qualify as a disability for VA purposes under 38 C.F.R. § 3.385?

b.  If so, is it at least as likely as not (50 percent probability or greater) that this hearing loss had its onset in service or is otherwise related to military service, to include the Veteran's exposure to jet engine noise?

The examiner should provide reasons for the opinion(s) given.  The reasons for the opinions should include consideration of the Veteran's lay statements, including his statements regarding continuity.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  If the benefit sought is not granted, issue a supplemental statement of the case and give the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


